DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Amendment
The amendment filed on 12/15/2021 is entered and acknowledged by the Examiner. Claim 1 has been amended. Claim 1-9 has been canceled. New claims 16-17 have been added. Claims 1-8 and 10-17 are currently pending in the instant application. 
The rejection of claim 9 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Milazzo (US 2018/0118902 Al) is withdrawn in view of Applicant’s cancellation.
maintained.
Response to Arguments
Applicant's arguments filed on12/15/2021 have been fully considered but they are not persuasive.
At pages 5-6 of the remark, Applicant’s primary argument is Milazzo cannot anticipate the present claims because Milazzo does not disclose the amended feature of “processing a portion of hemp comprising hemp hurd and fibers, for between 10 and 30 minutes at 30 Hz to generate a hemp particle” as recited at step (b) in amended claim 1. The Examiner respectfully disagrees with the Applicant's remark. 
First, the instant claim is product-by-process claim and is not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product does not depend on its method of production and the claimed steps were not given patentable weight. In the instant case, the patentability of the hemp particle (product) of the claimed invention does not depend on its method of production and the claimed step (b) of processing a portion of hemp comprising hemp hurd and fibers. Applicant has not provided the criticality of usage of hemp hurd and hemp fibers to provide a 
Additionally, Milazzo discloses a composite comprising thermoplastic resin and granular shive from hemp and/or flax (See [0001]). Hemp shive is also known as hemp hurd and the hemp hurd is a woody inner parts of the hemp stalk (See National Hemp Association and Maximum Yield). Milazzo discloses that the granular shive from hemp and/or flax can be “fine shive” and “large shive” (See [0016]). The large shive is obtained by separation of woody stem (the shive itself) from bast fiber (See [0016]). Since the granular shive (large shive) of Milazzo is obtained by separation of woody stem (hemp hurd) from bast fiber (hemp fiber), the granular shive of Milazzo is a portion of hemp comprising hemp hurd (woody stem) and fiber (bast) as recited in amended claim 1. 
Lastly, Milazzo discloses that the composite comprises granular shive (hemp hurd) and further bast fibers (See [0012] and [0021]). The combination of granular shive (hemp hurd) and bast fibers (hemp fibers) meets the claimed portion of hemp comprising hemp hurd and fibers. 

At page 6 of the remark, Applicant argues that Milazzo does not render the claimed invention obvious because Milazzo does not teach the present combination of fiber and hurd. The Examiner respectfully disagrees with the Applicant's remark for the reasons as set forth above.
Applicant further argues that Milazzo does not disclose a milling process. Rather, Milazzo teaches only to combine the particles by intermixes of hemp and polymer, which does not create composite particles. The Examiner respectfully disagrees with the Applicant's remark. 
As stated above, the instant claim is a product-by-process claim and is not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product does not depend on its method of production and the claimed steps were not given patentable weight. In the instant case, the patentability of the composite particle (product) of the claimed invention does not depend on its method of production and the claimed step (c) of milling. Applicant has not provided the criticality of milling of hemp particles and polymer particles together as compared to the hemp 
Additionally, the technique of dispersing hemp particles homogenously in a polymer by means of milling would have been within the purview of a skilled artisan. Subjecting the hemp particles and polymer to a milling process to form a homogenous mixture would have been obvious because Milazzo discloses a desired to form a homogenous dispersion (See [0012]; granular shive…dispersed in a more homogenous manner with the thermoplastic resin). Thus, it would have been obvious for a person skilled in the art at the time the invention was filed to seek a mixing method such as milling to provide a homogenous dispersion.  
Based on the above rationale, the rejection of claims 1-8 and 10-15 under 35 U.S.C. 1023 as being obvious over Milazzo is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “for a predetermined amount of time” in claim 1 (in step c, at line 2) is a relative phrase which renders the claim indefinite. The phrase “for a predetermined amount of time” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unclear as to what length of time it must be to be regarded as a predetermined amount of time. Applicant is suggested to include a length of time or delete the phrase. Appropriate correction is required.
Claims 2-8 and 10-15 directly or indirectly depend from claim 1 and are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Milazzo (US 2018/0118902 Al).


Regarding claims 1-8 and 10-15, Milazzo is relied upon as set forth in the previous Office action mailed on 06/16/2021 at pages 3-7. The rejection is not repeated herein.
Regarding claim 16, Milazzo discloses a composite material (composite particle) comprising hemp shive and thermoplastic resin (polymer) where the hemp shive having an average particle size lower than 0.2 mm, preferably lower than 0.1 mm (See [0011] and [0027]). The lower limit of the hemp shive particle overlaps with the claimed particle size of less than 2 micron. The hemp shive is subjected to heat treatment at 300ºC on a heat plate (See Examples 1-3). The heat treatment of hemp shive would result a portion of the hemp shive being carbonize hemp because the carbonization of hemp is done by subjecting the hemp to heat. 
Regarding claim 17, the instant claim is a product-by-process claim and is not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product (composite particle) does not depend on its method of production and the claimed step of mechanically milling the polymer and the hemp for a period of 1-30 minutes at an oscillation of 20-50 Hz was not given patentable weight. In the instant claim requires a composite particle comprising a portion of a polymer having an average 
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed silver powder, any minor modification necessary to meet the claimed limitations, such as producing the claimed composite particle by the process recited would have been within the purview of the skilled artisan.
. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761